Motion by plaintiff for temporary stay denied 27 August 2002. Motion by defendant (J. Byers) for temporary stay allowed 5 September 2002. Second motion by plaintiff for stay denied 9 September 2002. Motion by defendant for judicial assistance and clarification of previous orders entered by the Supreme Court allowed 9 September 2002 as follows: 1. The Honorable Rebecca Knight of the Buncombe County District Court is to immediately, upon receipt of the mandate from the North Carolina Court of Appeals on Monday, September 9, 2002, enter an Order awarding custody to the defendant, Jonathan Byers, pursuant to that mandate. 2. The Buncombe County District Court is prohibited from entering further orders for custody in this matter, with the exception of the order mandated by the North Carolina Court of Appeals on September 9, 2002. Motion by plaintiff to withdraw appeal allowed 9 September 2002.